Our attention is called in the motion for rehearing to one or two inaccuracies of statement in the original opinion. The opinion states that the indictment against appellant was returned at the May term, 1908, alleging a sale to have been made on the 10th day of April of the same year. The record in fact shows the indictment had been returned at the May term, 1907, and the sale is alleged to have occurred on the 10th day of April of the same year. The accuracy of the statement in the opinion is also challenged, wherein it is stated that a large number of indictments had been returned against appellant, and that the record showed that the missing witness Gaines Scott had been employed continuously and habitually about appellant's place of business. If we were authorized to look to all the records before us, this statement would be true, but applying and restricting our statement to the record as shown in this particular case, the matter as stated in the original opinion is not strictly accurate. However, these matters are not important to the disposition of the case and are now made with a view of having the record reflect the precise facts. The record of this case does show that the absent witness was employed and engaged at the place and time when the sale was alleged to have been made. The testimony of the witness Couch identifies this particular day, April 10, 1907, as the day and time when the sale was made, it being the very day alleged in the indictment.
We think, as stated in the original opinion, that the nature of the charge, the particularity of the day and all the circumstances were such as inevitably and necessarily to have advised and informed appellant of the importance of Scott's testimony, or at least to have called on him to have made diligent inquiry in respect to the information he had touching the case. We think, further, as stated in the original opinion, that if it could be said that in fact there was a surprise sprung on him in the trial, he should have made application for a postponement of the case in order to obtain the testimony of the missing witness. This he did not do.
The motion for rehearing is overruled.
Overruled.